Citation Nr: 1814613	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to increased ratings for residuals of prostate cancer, rated as 20 percent from May 1, 2009  to March 29, 2015, as 40 percent from March 29, 2015, and as 60 percent from September 16, 2016.

2.  Entitlement to service connection for neuropathy of the right lower extremity, secondary to low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to May 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In the February 2013 rating decision, the RO granted service connection for residuals of prostate cancer, and assigned a noncompensable rating effective January 31, 2012.  In that decision, the RO also denied entitlement to service connection for right leg neuropathy due to the lack of a current diagnosis.  The Veteran submitted a notice of disagreement with the RO's determination in March 2013.  

In a September 2013 rating decision, the RO increased the rating for residuals of prostate cancer to 100 percent, and assigned an earlier effective date of May 21, 2008.  In that decision, the RO also assigned a 20 percent rating for the residuals of prostate cancer from May 1, 2009.   

In October 2014, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in December 2014. 

In an August 2017 rating decision, the RO increased the rating for residuals of prostate cancer to 40 percent effective March 29, 2015, and then to 60 percent, effective September 16, 2016.  Although a higher rating has been granted, this issue remains in appellate status, as the maximum available benefit has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period of the claim from May 1, 2009 to March 29, 2015, the Veteran's prostate cancer disability was not manifested by urinary frequency with daytime voiding interval less than 1 hour, awakening to void 5 or more times per night, or urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.

2.  For the period of the claim from March 29, 2015 to September 16, 2016, the Veteran's prostate cancer disability was not manifested by urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

3.  Since September 2016, the most probative evidence indicates the Veteran's prostate cancer is not active.

4.  The most probative medical opinion relates the Veteran's current neuropathy of the right lower extremity to the Veteran's service connected low back disability.  


CONCLUSIONS OF LAW

1.  For the period of the claim from May 1, 2009 to March 29, 2015, the criteria for a rating in excess of 20 percent for residuals of prostate cancer disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

2.  For the period of the claim from March 29, 2015 to September 16, 2016, the criteria for a rating in excess of 40 percent for residuals of prostate cancer disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

3.  Since September 16, 2016, the criteria for a rating in excess of 60 percent for residuals of prostate cancer disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

4.  The criteria for service connection for neuropathy of the right lower extremity secondary to low back condition have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased ratings for residuals of prostate cancer

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.

The Veteran's residuals of prostate cancer have been assigned a rating under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.

Under Diagnostic Code 7527, conditions of the prostate gland are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Here, recurrent urinary tract infections have not been shown by the evidence; therefore, voiding dysfunction is the predominant disability.    

Voiding dysfunction is rated under the criteria of 38 C.F.R. § 4.115a as urine leakage, urinary frequency, or obstructed voiding.  A noncompensable rating is assigned for obstructed voiding symptomatology with or without stricture disease requiring dilation 1-2 times per year.  See 38 C.F.R. § 4.115a.  A rating of 10 percent is assigned for urinary frequency with daytime voiding interval between 2-3 hours or awakening to void 2 times per night; or, for marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc.; (2) uroflowmetry showing markedly decreased peak flow rate (less than 10 cc/sec.); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2-3 months.  Id.

A rating of 20 percent is assigned for urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day; or, urinary frequency with daytime voiding interval between 1-2 hours or awakening to void 3-4 times per night.  Id.  A rating of 40 percent is assigned for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night; or, for urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.  Id.  A maximum rating of 60 percent is assigned for urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  Id.

Diagnostic Code 7528, malignant neoplasms of the genitourinary system, provides one disability level-100 percent-for active disease.  A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, a veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b





Analysis

The Veteran seeks higher ratings for service connected residuals of prostate cancer disability.  He contends that the ratings currently assigned do not reflect the severity of his disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the evidence is against the assignment of a rating in excess of 20 percent from May 1, 2009 to March 29, 2015.  Repeated examinations have shown that the Veteran did not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 7527 prior to March 29, 2015.  

Review of VA and private clinical records dated from March 2012 to December 2014 indicates that there was no evidence of obstructive voiding, incontinence, or urinary tract infections.  The Veteran did not demonstrate urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night; or, for urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.  Specifically, the evidence of record includes an October 2012 private treatment record, which reported nocturia of 3 to 4 times (and, confusingly elsewhere in the report it states "no nocturia").  A September 2014 VA clinical record indicated that the wearing of absorbent material must be changed less than 2 times per day.  The Board finds that the Veteran's symptoms most closely approximated the criteria for a 20 percent rating under the General Rating Formula.

From March 29, 2015 to September 16, 2016, the RO assigned a 40 percent rating for the Veteran's residuals of prostate cancer.  The Board finds, however, that the preponderance of evidence is against the assignment of a rating in excess of 40 percent.  Specifically, the evidence of record does not indicate that the Veteran exhibited symptoms of urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  For example, the March 2015 VA examination report indicated that the Veteran's voiding dysfunction required absorbent material which must be changed 2 to 4 times per day.  Urinary frequency was daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 3 to 4 times.  There was no obstructive voiding or urinary tract infection.  In August 2015 and December 2015 VA clinical records, the Veteran denied increased urinary infrequency and urinary incontinence.  In a May 2016 VA clinical record, the Veteran denied increased urinary frequency.  It was further noted that there was no urinary incontinence within the past 12 months.  Therefore, the weight of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a rating in excess of the assigned 40 percent evaluation.  

For the period from September 16, 2016, the RO assigned a 60 percent rating for the Veteran's residuals of prostate cancer.  The 60 percent rating is the maximum rating assignable for voiding dysfunction.  To warrant a higher rating, the evidence must show the Veteran's cancer is active.  The September 2016 VA examiner determined that the Veteran's prostate cancer was in remission and that there was no renal dysfunction.  Furthermore, in an October 2016 VA clinical record, the examiner noted that per recent imaging, no bony abnormality suggestive of metastatic disease was reported.  The Board also notes that in a January 2017 VA clinical record, the Veteran denied urinary incontinence, frequency, and nocturia.  Accordingly, a higher rating under Diagnostic Code 7528 pertaining to active cancer is not warranted.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected residuals of prostate disorder, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of evaluations for residuals of prostate cancer in excess of those already assigned, that doctrine does not apply.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Neuropathy of the right lower extremity

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's November 1956 enlistment medical examination indicates that his lower extremities and neurological evaluation were normal.  The Veteran completed a Report of Medical History at his June 1978 separation medical examination, noting that he hurt his back in a warehouse fall in 1971 or 1972.  He reported persistent numbness on his right side and lower leg.  An examiner noted right thigh and right calf numbness, probable nerve root compromise to old injury.   

Review of post-service treatment records shows that in a December 1980 VA clinical record, the diagnosis of right lumbosacral strain radiation right leg was noted.  In an October 2008 VA clinical record, numbness in right lower extremity about the right calf was noted as a side effect to his service-connected back disability.  Mild radicular symptoms into the right lower extremity were noted. 

In an August 2011 private treatment record, the Veteran complained of neuropathy in his right lower extremity.  He reported that he had a neurological workup that was negative, and was advised that his bunion might be the source of the neuropathy.  Upon evaluation and x-rays, the examiner concluded that neither the neuropathy nor radiculopathy that the Veteran described was associated with his bunion.

In October 2012, the Veteran submitted a claim of entitlement to service connection for right leg neuropathy, secondary to his service-connected diabetes type 2 associated with herbicide exposure.  

In a September 2014 VA clinical record, diagnoses of right lower extremity neuropathy and L5-S1 degenerative disc disease with right lower extremity radiculopathy were noted.

In March 2015, the Veteran underwent a VA medical examination.  The Veteran stated that he fell in a warehouse and injured in back while on active duty in 1972.  The Veteran reported symptoms of low back pain that radiated down his right leg along the right thigh to his foot, since the time of the injury.  He also reported numbness and tingling in his right leg that wrapped around the lateral aspect of his leg.  The examiner confirmed a diagnosis of peripheral neuropathy of the right lower extremity.  The right lower extremity demonstrated mild incomplete paralysis of the sciatic nerve.  The examiner concluded that the Veteran's neuropathy is at least as likely as not proximately due to or the result of the low back condition or degenerative joint disease.  The examiner explained that the examination noted right lower extremity hypoactive reflex exam, decreased sensation, and radiculopathy with sciatic nerve root involvement.  Neuropathy is a known condition caused by degenerative disc disease of the spine.   

In this case, after reviewing the entire record, the Board finds that service connection for neuropathy of the right lower extremity is warranted.  As set forth above, the March 2015 examiner confirmed the diagnosis of peripheral neuropathy of the right lower extremity.  This determination further supports a September 2014 VA clinical record, which noted diagnoses of right lower extremity neuropathy and L5-S1 degenerative disc disease with right lower extremity radiculopathy.  Furthermore, the March 2015 VA examiner concluded that the Veteran's neuropathy is at least as likely as not proximately due to or the result of the low back condition or degenerative joint disease.  The examiner's rationale was based on the Veteran's right lower extremity hypoactive reflex exam, decreased sensation, and radiculopathy with sciatic nerve root involvement.  The examiner further noted that neuropathy was a known condition caused by degenerative disc disease of the spine.   

In summary, the Board finds that the clinical evidence showing a current diagnosis of peripheral neuropathy of the right lower extremity, and a nexus opinion indicating that it is proximately due to or the result of the low back condition or degenerative joint disease, provide a sufficient based to grant service connection for peripheral neuropathy of the right lower extremity.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.310.

ORDER

Entitlement to increased rating for residuals of prostate cancer, rated as 20 percent from May 1, 2009 to March 29, 2015, as 40 percent from March 29, 2015, and as 60 percent from September 16, 2016 is denied.

Entitlement to service connection for neuropathy of the right lower extremity, secondary to low back condition is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


